Citation Nr: 1821327	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-34 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Solomon, Associate Counsel 


INTRODUCTION

The Veteran served on active military duty from December 1978 to December 1981. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which denied service connection for hepatitis C. 

The Veteran testified before at Travel Board hearing before the undersigned Veteran Law Judge (VLJ) in March 2018.  Transcript of the hearing is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board regrets further delay, but additional development is necessary to decide this claim.

In the Veteran's service treatment record (STR), an inpatient treatment record cover sheet reflects a diagnosis of hepatitis B in July 1980, while a clinical record shows diagnosis hepatitis.  Review of the STRS in their entirety, however, raise some question as to the specific diagnosis, and on this basis, the Board finds that an examination is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Update VA medical records. 

2. Thereafter, schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the Veteran's hepatitis C. The Veteran's claims file must be made available to the examiner for review in connection with the examination. The examiner must take a complete history from the Veteran. All indicated tests and studies should be completed.

Following the completion of the examination, the examiner should provide an opinion answering the following question:

Does the Veteran have hepatitis C or residuals there of?

If so, is the Veteran's hepatitis C (to include that previously diagnosed) at least as likely as not (50 percent or greater probability) etiologically related to his military service? 

The examiner's opinion must address the Veteran's lay statement regarding his exposure to hepatitis C, as well as his service treatment record and his medical records post military service. 

A complete rationale should be provided for all opinions. If an opinion cannot be provided without resorting to speculation, the examiner must explain why this is the case.

3.  After completion of the above, please readjudicate the claim. If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2017).




